Citation Nr: 0533312	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for impaired vision.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a foot disorder.  

3.  Entitlement to service connection for a skin disability 
of the feet.


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945. 

This matter comes before the Board of Veteran's Appeals  
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's 
application to reopen claims of service connection for 
impaired vision and a foot disorder.  The veteran perfected a 
timely appeal of this determination to the Board.

In April 1999, the veteran and C.C. testified at a hearing 
conducted before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board) at the local VA office.  

When this matter was previously before the Board in June 
1999, it was remanded for further development and 
adjudication.  Because the RO has confirmed and continued its 
denials of the veteran's reopening petitions, this matter has 
been returned to the Board for further appellate 
consideration.

When this matter was again before the Board October 2003, the 
Board remanded these issues for further development and 
adjudication.  

In the introduction to both remands the Board noted that the 
veteran raised the claim of service connection for shaking of 
the hands due to shell shock.  Although a December 2002 RO 
deferred rating action reflects that the RO concluded that 
the veteran had asserted a claim of service connection for 
post-traumatic stress disorder (PTSD), to date no action has 
been taken with respect to this claim.  While this case is on 
remand status, the Board again finds that the RO must comply 
with the Board's June 1999 directive.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran's claim of service connection for skin disability 
of the feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1950 rating action, the RO denied the 
veteran's claim of service connection for eye disability; 
later that month, the RO notified the veteran of the decision 
and of his appellate rights, but he did not appeal the 
determination and it became final.

2.  Evidence added to the record since the March 1950 rating 
decision that denied service connection for eye disability 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  In an October 1979 rating action, the RO denied service 
connection for foot disability; in November 1979, the RO 
notified the veteran of the decision and of his appellate 
rights, but he did not appeal the determination and it became 
final.

4.  Evidence added to the record since the October 1979 
rating decision that denied service connection for foot 
disability does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant of the evidence previously of record, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1950 rating action, which denied the 
veteran's application to reopen a claim of service connection 
for eye disability, is final.  Veterans Regulation No. 2(a), 
pt. II, par. III; Veterans Administration Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957.

2.  Evidence received since the March 1950 RO rating decision 
is not new and material; the claim of entitlement to service 
connection for eye disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The RO's unappealed October 1979 rating action that 
denied the veteran's claim of service connection for foot 
disability is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.118, 19.153 (1979).  

4.  Evidence received since the October 1979 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for foot disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
applications to reopen claims of service connection for eye 
and foot disabilities, and that the requirements of the VCAA 
have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran has been 
afforded a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
law and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of those documents, as well as 
the RO's November and December 2002, April 2003, January 2004 
and February 2005 letters, discussions at the April 1999 
Board hearing, and the Board's June 1999 and October 2003 
remands, VA carefully advised him of the information and 
evidence necessary to substantiate his claims.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's voluminous communications to the veteran, whether they 
were via letters, the SOC, the SSOCs, the RO rating 
decisions, discussions at the April 1999 Board hearing, or 
via the Board's remands, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

As to VA's duty to assist, the Board acknowledges that the 
veteran has never been afforded a post-service VA examination 
that addresses the etiology and/or onset of his eye or foot 
conditions.  In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
provide assistance to a claimant, including affording him a 
VA examination or obtaining a medical opinion.  

VA has also associated with the claims folder the veteran's 
service medical records; voluminous records of the veteran's 
post-service, together with numerous lay statements submitted 
by members of the veteran's family.  In addition, VA obtained 
a transcript of the testimony of the veteran and C.C. at the 
April 1999 Board hearing.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a third remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Application to reopen a claim of service connection for 
eye and foot disabilities

In a March 1950 rating decision, the RO denied service 
connection for eye disability on the basis that the veteran 
received no treatment for eye problems during service and his 
vision at discharge was 20/20.  The evidence of record at the 
time of the March 1950 rating decision consisted of service 
medical records and a statement of the veteran.  In a March 
1950 letter, the RO notified the veteran of the decision and 
of his appellate rights, but he did not appeal.  Because the 
veteran did not submit a Notice of Disagreement (NOD) to the 
March 1950 rating decision, it became final based on the 
evidence then of record.  Veterans Regulation No. 2(a), pt. 
II, par. III; Veterans Administration Regulation 1008; 
effective Jan. 25, 1936, to Dec. 31, 1957.

In an October 1979 rating decision, the RO denied service 
connection for foot disability on the basis that he his flat 
feet pre-existed service and were not aggravated by his 
active duty.  The evidence of record at the time of the 
October 1979 rating decision consisted of service medical 
records and a statement of the veteran.  In a November 1979 
letter, the RO notified the veteran of the decision and of 
his appellate rights, but he did not appeal.  Because the 
veteran did not submit an NOD to the October 1979 rating 
decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. 
§ 4005 (1976)); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 
19.153 (1979).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection for eye and foot disabilities in December 
1996, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1353.  It does not apply to the 
veteran's application to reopen his claims of service 
connection for eye and foot disabilities because he filed it 
at the RO in December 1996.

Evidence associated with the claims folder since the March 
1950 and October 1979 rating decisions includes post-service 
medical records; a transcript of the testimony of the veteran 
and C.C. at the April 1999 Board hearing; and statements by 
or on behalf of the veteran.

With respect to his eye claim, in his statements and 
testimony, the veteran maintains that he had a chronic eye 
disability to due to service, and particularly, due to his 
exposure to extreme sunlight.  In confirming and continuing 
its denial of reopening, the RO pointed out that refractive 
error is a not disability for VA compensation purposes, and 
that there was no evidence showing that an eye disability was 
related to service.

With respect to his foot disability claim, the veteran 
essentially argues that service connection is warranted 
because he has skin disability of the feet related to 
service.  The issue before the Board, however, is service 
connection for a foot, i.e., musculoskeletal disability; his 
claim of service connection for a dermatological disorder of 
the feet is being remanded.  At service entry, the veteran 
was noted to have pes planus, and the post-service evidence 
does not even reflect current diagnoses of the condition, let 
alone evidence showing that the condition was aggravated 
during or as a course of service.

In light of the foregoing, although the medical records dated 
subsequent to the earlier rating actions and the April 1999 
hearing testimony and lay statements constitute new evidence 
because they were not of record at the time of the earlier 
determinations, because none of the evidence shows that the 
veteran has either an eye or foot disability that is related 
to service, none of it, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  Accordingly, the veteran's application to reopen his 
eye and foot disability claims must be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for eye 
disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for foot 
disability is denied.


REMAND

In the June 1999 and October 2003 remands, the Board pointed 
out that the veteran was seeking service connection for a 
foot condition, not to include pes planus, i.e., a skin 
disability of the feet, which he reported was characterized 
as chaffing, blistering, wet, bleeding feet.  The Board 
explained that that skin condition affecting his feet was not 
the same disability described as pes planus (foot condition) 
for which service connection was denied, and that it was a 
different condition, i.e., finality did not attach.  

Notwithstanding the Board's clear instructions to the 
contrary, in May 2003 and July 2005 rating actions, the RO 
denied service connection for skin disability of the feet as 
part of his application to reopen his foot disorder claim.  
The Board interprets the veteran's statements as expressing 
disagreement with the RO's action, and thus constituting a 
Notice of Disagreement (NOD) to that determination.  To date, 
the RO has not issued him an SOC with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC on the veteran's claim of service connection for skin 
disability of the feet.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to his claim of entitlement to 
service connection for skin disability of 
the feet, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


